UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 08-2240


YONG HUAN WU,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   June 30, 2009                  Decided:   July 16, 2009


Before WILKINSON, MICHAEL, and MOTZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Khagendra Gharti-Chhetry, CHHETRY & ASSOCIATES, P.C., New York,
New York, for Petitioner.        Tony West, Assistant Attorney
General, Daniel E. Goldman, Senior Litigation Counsel, Jonathan
Robbins,   Office  of   Immigration  Litigation,   UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Yong Huan Wu, a native and citizen of the People’s

Republic of China, petitions for review of an order of the Board

of     Immigration      Appeals        dismissing             his     appeal         from     the

immigration      judge’s           denial        of     his       requests        for   asylum,

withholding     of     removal,       and    protection            under     the     Convention

Against Torture.

              Before    this       court,        Wu    challenges       the       determination

that he failed to establish his eligibility for asylum.                                        To

obtain    reversal      of     a    determination             denying      eligibility        for

relief, an alien “must show that the evidence he presented was

so compelling that no reasonable factfinder could fail to find

the requisite fear of persecution.”                         INS v. Elias-Zacarias, 502

U.S.   478,    483-84    (1992).            We       have   reviewed       the     evidence    of

record and conclude that Wu fails to show that the evidence

compels    a    contrary           result.             Accordingly,          we     find     that

substantial evidence supports the denial of asylum relief.

              Additionally, we uphold the denial of Wu’s request for

withholding     of     removal.         “Because            the    burden     of     proof    for

withholding of removal is higher than for asylum--even though

the facts that must be proved are the same--an applicant who is

ineligible for asylum is necessarily ineligible for withholding

of removal under [8 U.S.C.] § 1231(b)(3).”                           Camara v. Ashcroft,

378 F.3d 361, 367 (4th Cir. 2004).                          Because Wu failed to show

                                                 2
that    he    is    eligible    for     asylum,          he   cannot   meet     the    higher

standard for withholding of removal.

              We also find that substantial evidence supports the

finding that Wu failed to meet the standard for relief under the

Convention Against Torture.              To obtain such relief, an applicant

must establish that “it is more likely than not that he or she

would    be    tortured       if    removed         to    the    proposed       country     of

removal.”          8 C.F.R. § 1208.16(c)(2) (2009).                     We find that Wu

failed   to    make     the    requisite       showing        before    the     immigration

court.

              Accordingly,         we   deny       the    petition     for     review.      We

dispense      with     oral    argument        because          the    facts     and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                         PETITION DENIED




                                               3